                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                                   )
BRUCE WILBORN,                     )
          Plaintiff,               )
                                   )     Civil Action No.
          v.                       )     19-cv-12050-NMG
                                   )
CHARLENE BONNER, et al.,           )
          Defendants.              )
                                   )

                                ORDER

GORTON, J.

     Pro se litigant Bruce Wilborn, who is incarcerated at MCI

Cedar Junction, brings this action under 42 U.S.C. §§ 1983 and

1988 in which he alleges that members of the Massachusetts

Parole Board (“Board”) violated his rights to due process and

equal protection with regard to a parole review hearing on May

17, 2018 and the ensuing September 4, 2019 decision of the

Board.   Wilborn commenced this action on October 1, 2019.

     This is not the first time Wilborn has challenged the May

17, 2018 parole review hearing and subsequent Board decision.

In the complaint filed in Wilborn v. Treseler, C.A. No. 17-cv-

10858-ADB (D. Mass.), Wilborn challenged a February 9, 2016

parole hearing and resulting decision of the Board and sought a

new parole hearing.    The case was closed on March 22, 2018,

after Wilborn filed a notice of voluntary dismissal (Docket No.

28) indicating that the parties had reached a settlement.    On
September 9, 2019, however, Wilborn filed a motion (Docket No.

29) to vacate the notice of voluntary dismissal, claiming that

the May 17, 2018 hearing was not constitutionally adequate and

that the Board had engaged in fraud and otherwise breached their

2018 settlement agreement.   On October 15, 2019, almost a week

after commencing this new action, Wilborn filed a motion in

Wilborn v. Treseler, C.A. No. 17-cv-10858-ADB (Docket No. 35) to

withdraw his motion to vacate the voluntary dismissal.     He

states in the motion that “he and Defendants have reached an

agreement concerning matters raised in his motion to vacate.”

Id.

      In light of Wilborn’s representation in Wilborn v.

Treseler, C.A. No. 17-cv-10858-ADB (Docket No. 35), that he and

the Board members have reached an agreement concerning the May

17, 2018 hearing and later Board decision, the Court questions

whether Wilborn intends to pursue the present action and incur

the obligation to pay the filing fee.

      Accordingly, the Court requests that Wilborn give the Court

prompt notice whether he wishes to pursue this action.     If

Wilborn has not voluntarily dismissed this action within twenty-

eight (28) days of the date of this order, the Court will

proceed in the normal course of business to adjudicate Wilborn’s

pending motions and conduct a preliminary review of the



                                 2
complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A.

     So ordered.

                                /s/ Nathaniel M. Gorton
                               Nathaniel M. Gorton
                               United States District Judge
Dated: 10/24/2019




                                3
